Claimant was employed as a machine operator and her working hours were from 2:30 in the afternoon to 10 o’clock at night. From 6:30 p. m. to 7:00 p. m. she had time out for lunch, which she ate on the employer’s premises. While returning from lunch, and before resuming work, she weighed herself upon two different sets of scales which stood in the shipping room, and on the last set she fell and injured herself. It has been found that the accident arose out of and in the course of her employment. We think claimant’s act of weighing herself, under all of the circumstances disclosed, was a casual and reasonable incident of her employment. (Matter of Wickham v. Glenside Woolen Mills, 252 N. Y. 11; Matter of Leonbruno v. Champlain Silk Mills, 229 N. Y. 470.) Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Heffernan, Sehenck and Foster, JJ.